DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
 Withdrawn Rejections
The rejections of record in the previous Office action (Final Office action mailed May 27, 2022) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Allowable Subject Matter
Claims 71-82 and 87-89 allowed.
The prior art fails to teach or suggest (claim 71) an appliance for the preparation of a single serving of cooled edible product from ingredients contained in two or more pods wherein the combination of ingredient in each of the two or more pods produce a single severing of a cooled edible product and wherein the appliance comprises a processor comprising a mixing chamber for mixing pod ingredients, a cooling arrangement for cooling the mixture, a port configured for receiving at least one of said pods, and configured for coupling the at least one pod to the mixing chamber and transferring at least the majority of the content of the pods to the mixing chamber, and wherein the appliance further comprises a data reader. 
The prior art also fails to teach or suggest (claim 87) an appliance for the preparation of consecutive single servings of cooled edible product wherein the appliance comprises a plurality of pods, wherein each pod prepares a single serving of a cooled edible product and wherein the appliance comprises a processor comprising a mixing chamber for mixing pod ingredients, a cooling arrangement for cooling the mixture, a port configured for receiving pod, and configured for coupling said pod to the mixing chamber and transferring at least the majority of the content of the pod to the mixing chamber and thereby obtaining a cooled edible product, and wherein the appliance is configured for successively producing consecutive single servings of the cooled edible product, and wherein the appliance further comprises a data reader. 
The closest prior art, Masel (US 4,632,566) teaches an appliance for the preparation of cooled edible products, however, the appliance does not comprise a processor comprising a mixing chamber for mixing pod ingredients, a cooling arrangement for cooling the mixture, a port configured for receiving pod, and configured for coupling said pod to the mixing chamber and transferring at least the majority of the content of the pod to the mixing chamber and thereby obtaining a cooled edible product, as required by claim 71 and claim 87. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 90 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruhot et al. US 2005/0255201 alone, or alternatively in view of Malone EP 1449441.
Regarding claim 90, Gruhot teaches a set of pods comprising at least one first pod and at least one second pod, the first and second pods being configured for directly attaching one to the other to form a pod assembly (Figures), each of said first and second pods containing different ingredients for preparing [0021], once directly attached to one another to form said pod assembly and the different ingredients being combined within the pod assembly, a single serving of a cooled edible product from the entire content of the pod assembly [0006, 0023], the combined amount of ingredients in the pods in the assembly being for preparing said single serving of cooled edible product, and wherein at least the majority of the ingredients contained in said pods produces said single serving [0034], at least one of said first and second pod having a pierceable or removable closure sealing an opening and configured for coupling and for emptying the content of the pod assembly through the opening after the sealing is ruptured [0041].
It is of note that the recitation that the set of pods are utilized by the appliance of claim 71 is only a statement of an intended use and does not provide structure to the pods.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. As the pod set of Gruhot is considered capable of performing the recited intended use and able to be “configured for coupling with the processor” as claimed, (note that Gruhot teaches the food product “can be mechanically transferred into the container” [0033]), the disclosure of Gruhot meets the claim.  As applicant has not provided any structural limitations to differentiate the present invention from the prior art. 
Alternatively, it is noted that Gruhot does not expressly disclose the use of the pods in an apparatus, however, it is well-known in the art to store ingredients for making a cooled edible product in containers suitable for use in an appliance. 
Malone teaches a cartridge containing ingredients which produce a cooled edible product when used with a dispensing machine (entire document). As it is well-known in the art to utilize dispensing machines for the convenience of making cooled edible products, it would have been obvious for one of ordinary skill in the art to modify the pod system of Gruhot to make it suitable for use in an appliance. One would have been motivated to do so since the pressure associated with dispensing appliance would ensure complete dispensing of the product.

Claims 91-92 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruhot et al. US 2005/0255201 in view of Malone EP 1449441 and Kateman US 6,907,741.
Regarding claims 91 and 92, modified Gruhot is applied to claim 90 as stated above. The prior art does not expressly recite the pods to comprise data. 
Pods associated with dispensing systems are widely known to comprise data. Kateman teaches wherein each of the pods carries an indicator tag that identifies it to the production process (col. 2, line 58) and the combination of data from both pods and/or the data on at least one pod determines the process parameters and steps for the preparation of a single serving of ice cream (col. 3, lines 32-65; col. 5, lines 20-35; col. 6, lines 55-65; col. 8, lines 1-8). 
It would have been obvious for one of ordinary skill to incorporate readable data into the pods of Gruhot to identify and thus manage contents. One would have been motivated to do so to ensure adequate inventory and consistent final products.

Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive.
Applicant’s remarks to the rejection over Cillario are moot as the reference is not currently relied upon. 
Applicant has again failed to provided any structural limitations to differentiate the presently claimed pod assembly from the prior art. While the claims recite “configured for” language, there is no structure claimed in the apparatus port or coupling mechanism that would require any specific structure of the pod, as such one of ordinary skill in the art would recognize that the pod of Gruhot et al would read on the limitation of configured to couple with the apparatus of claim 71. 
Applicant’s arguments with respect to Malone and Kateman are noted. However, while Malone and Kateman do not disclose all the features of the present claimed invention, both are applied as teaching references and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the addition of readable material on pods, and in combination with the primary reference, discloses the presently claimed invention. Thus, applicant’s argument is not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792